306 S.W.3d 613 (2010)
Charles C. GRAHAM, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70689.
Missouri Court of Appeals, Western District.
January 26, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 2, 2010.
Application for Transfer Denied April 20, 2010.
Charles Graham, Cameron, MO, Appellant Acting pro se.
Jamie P. Rasmussen, Jefferson City, MO, for Respondent.
Before JAMES EDWARD WELSH, P.J., MARK D. PFEIFFER, and KAREN K. MITCHELL, JJ.

ORDER
PER CURIAM:
Charles C. Graham appeals the circuit court's denial of his motion to reopen his post-conviction proceeding. We affirm. Rule 84.16(b).